
	

113 HR 2351 IH: To repeal the fossil fuel consumption percentage reduction requirements for Federal buildings under the Energy Conservation and Production Act.
U.S. House of Representatives
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2351
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2013
			Mr. Whitfield (for
			 himself, Mr. McKinley,
			 Mr. Enyart, and
			 Mr. Rahall) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To repeal the fossil fuel consumption percentage
		  reduction requirements for Federal buildings under the Energy Conservation and
		  Production Act.
	
	
		1.Repeal of fossil fuel
			 consumption percentage reduction requirements for Federal buildings
			(a)RepealSubclauses (I) and (II) of section
			 305(a)(3)(D)(i) of the Energy Conservation and Production Act (42 U.S.C.
			 6834(a)(3)(D)(i)) are repealed.
			(b)Conforming
			 amendmentSection 305(a)(3)(D)(vi) of the Energy Conservation and
			 Production Act is amended by striking subclauses (I) and (III) of clause
			 (i) and inserting clause (i).
			
